                                Document 39        Filed in NYSD on 05/17/2021         Page 1 of 2
                                                     U.S. Department of Justice



          USDCSDNY
          DOCUMENT                                   The Silvio J. Mollo Building
                                                     One Saini Andrew ·s Pla=a
          ELECTRONICALLY FILEµ                       Ne w York, New Yo rk 10007

          DOC#:
          DATEFILED:        5\l~
                             \ '
                                 )o«H
                                      •

BYECF

The Honorable Colleen McMahon
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re :




         A status conference is scheduled in the above-captioned matter for May 19, 2021 . The
Government writes respectfully to request an approximately 30-day adjournment of the
conference. The Government and defense counsel for both defendants have been engaged in
productive discussions regarding possible pretrial resolution. With respect to defendant Hierro-
Clase, the parties have reached an agreement for a pretrial disposition and are scheduling a change-
of-plea conference before the Magistrate Judge. With respect to defendant Hierro-Belen,
negotiations towards a possible pretrial resolution have progressed and the parties hope to reach
an agreement within the next approximately 30 days. The adjournment is requested to permit
parties additional time to complete the change-of-plea proceeding before the Magistrate Judge and
for the parties to continue discussions and for defense counsel to advise the defendants regarding
possible pretrial disposition, which communications are hampered in part by the limitations and
restrictions on such communications caused by the COVID-19 pandemic.

        In the event that the Court grants the requested adjournment, the Government respectfull y
requests that the Court exclude time under the Speedy Trial Act, from May 19, 2021 until such
date as the conference is rescheduled for the reasons stated above . The Government submits that
the ends of justice served by the continuance outweigh the best interests of the public and the
defendants in a speedy trial. See 18 U.S .C. § 3161 (h)(7)(A).
Case 1-21-CR-161-CM-02        Document 39        Filed in NYSD on 05/17/2021       Page 2 of 2
                                                                                      Page 2


        I have communicated with defense counsel, Mr. Sporn for defendant Hierro-Clase and Mr.
Silveri for defendant Hierro-Belen, who both consent to the adjournment and exclusion of time .


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                       By:   7!o//<---
                                             Brett M. Kalikow
                                             Assistant United States Attorney
                                             (212) 63 7-2220

 cc:   Michael H. Sporn, Esq. (via ECF)
       Jon Silveri, Esq. (via ECF)
